Exhibit 10.25

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

EFFECTIVE DATE:   July 2, 2014

 

PARTIES:  

Techne Corporation

614 Mckinley Place N.E.

Minneapolis, Minnesota 55413

  “Company”  

 

David Eansor

  “Employee”

RECITALS:

A. Contemporaneously with the execution of this Employment and Noncompetition
Agreement (“Agreement”), the Company entered into a Unit Purchase Agreement with
Novus Holdings LLC and its members on July 1, 2014 (the “UPA”) pursuant to which
the Company purchased all of the issued and outstanding equity of Novus
Holdings, LLC held by the members.

B. Employee was an employee of Novus Biologicals, LLC with a written employment
agreement dated as of November 28, 2012 (the “Novus Employment Agreement”).

C. The Novus Employment Agreement is terminated effective as of July 1, 2014.

D. In connection with the transaction contemplated by the UPA, the Company
desires to retain the services of Employee, and Employee is willing to provide
services to the Company, upon the terms and conditions set forth herein.

AGREEMENTS:

ARTICLE 1.

TERM OF EMPLOYMENT AND DUTIES

1.1) Parties. The parties to this Agreement are Employee and the Company. As
used herein, “Company” refers to Techne Corporation d/b/a Bio-Techne, and its
subsidiaries including, but not limited to, Research and Diagnostic Systems,
Inc. (“R&D”), unless specifically provided otherwise. All of the rights and
obligations created by this Agreement may be performed by or enforced by or
against Techne or R&D or other appropriate subsidiary.

1.2) Term of Employment. Conditioned on satisfactory results of a background
check and Employee’s ability to establish that he is authorized to accept
employment as required under the employment eligibility verification provisions
of the Immigration Reform and Control Act, the Company hereby agrees to employ
Employee effective as of the date hereof and continuing for an initial term of
three (3) years (“Initial Term”), unless earlier terminated as provided in
Article 7 hereof. This Agreement shall automatically renew for additional one
(1) year terms (each, a “Renewal Term”) unless either Employee or the Company
delivers written notice to the other at least sixty (60) days prior to the
expiration of the Initial Term or the Renewal Term, as the case may be, of the
intent to terminate the Agreement. The Initial Term and the Renewal Term are
hereinafter referred to as the “Term.”

 

1



--------------------------------------------------------------------------------

1.3) Duties and Supervision. Employee is being employed in the position of
Senior Vice President, Novus Biologicals, with his principal location being 8100
Southpark Way, A-8, Littleton, Colorado 80120, with required periodic travel to
the Company’s Minneapolis, Minnesota location. Employee shall be responsible for
the day-to-day management of Novus Biologicals to include, but not be limited
to, finance, human resources, and sales, and for planning, managing and
overseeing manufacturing, packaging, quality control, quality assurance and the
shipping activities of existing and new products, and will have such other
duties and responsibilities as may be assigned to him from time-to-time by the
Company. Employee shall report directly to Chuck Kummeth, Chief Executive
Officer of the Company. Employee agrees to devote his full time and best efforts
to the business and affairs of Novus Biologicals, and to use his best efforts to
promote the interests of Novus Biologicals.

ARTICLE 2.

COMPENSATION

2.1) Salary. As compensation for his services to the Company and as compensation
for his confidentiality, nonsolicitation, noncompetition and other agreements
provided in Sections 4, 5 and 6 of this Agreement, subject to the provisions for
termination contained in this Agreement at Section 1.2, Article 7 and/or
elsewhere, the Company will pay Employee initial bi-weekly compensation of
Twelve Thousand, Five Hundred and 00/100 Dollars ($12,500.00), for an annualized
base salary of Three Hundred Twenty-five Thousand and 00/100 Dollars
($325,000.00) (hereinafter “Base Annual Salary”). Such Base Annual Salary will
be paid in accordance with the usual payroll practices of the Company.

2.2) Management Incentive Plan. Subject to the provisions for termination
contained in this Agreement at Section 1.2, Article 7 and/or elsewhere, Employee
will be eligible to participate in the Company’s Management Incentive Plan
(“MIP”) in accordance with its terms and conditions as determined by the Board
of Directors or its Executive Compensation Committee from time to time. At
Employee’s current service level, the Management Incentive Plan currently
provides for the grant of a non-qualified stock option to purchase 15,000 shares
of the Company’s common stock and, if annual objectives are met, a target cash
bonus of 25% of Employee’s Base Annual Salary, payable annually following
receipt of the Company’s final audit report. The stock options will have a
seven-year term and will vest one-fourth on each of the first, second, third and
fourth anniversaries of the date of grant. These options will have an exercise
price equal to the closing price of Techne’s shares on the date of grant.

2.3) Restricted Stock Units. Upon commencement of employment under Section 1.2
of this Agreement, the Company will grant Employee 5,000 Techne Restricted Stock
Units (“RSU’s”) with a three-year vesting schedule.

2.4) Paid Vacation. Employee will receive paid vacation of four weeks per
calendar year, prorated for partial years of service, to be taken at such times
as selected by Employee and approved by the CEO and/or his designee. Carryover,
forfeiture or payout of unused vacation time from period to period or upon
termination of employment shall be in accordance with the Company’s policies
that may be in effect from time to time.

 

2



--------------------------------------------------------------------------------

2.5) Employee Benefits. Employee shall be entitled to participate in employee
benefit plans from time-to-time established by the Company and made available
generally to all employees to the extent that Employee’s age, tenure and title
make him eligible to receive those benefits provided that the Company will pay
the entire premium cost for Employee to participate in any medical, dental,
short-term disability, and/or long-term disability benefits offered by the
Company. With regard to all insured benefits to be provided to Employee,
benefits shall be subject to due application by Employee. The Company has no
obligation to pay insured benefits directly to Employee and such benefits are
payable to Employee only by the insurers in accordance with their policies.
Notwithstanding anything in this Section 2.3 to the contrary, Company shall not
be obligated to engage or maintain any employee benefit plan providers
previously or currently retained by Novus Biologicals LLC.

ARTICLE 3.

PAYMENT OF CERTAIN EXPENSES

3.1) Business Expenses. In order to enable Employee to better perform the
services required of him hereunder, the Company shall pay or reimburse Employee
for business expenses in accordance with policies to be determined from time to
time by the Board of Directors and/or its designee. Employee agrees to submit
documentation of such expenses as may be reasonably required by the Company.

ARTICLE 4.

PROTECTION OF TRADE SECRETS AND CONFIDENTIAL INFORMATION

4.1) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means any information proprietary to the Company and
not generally known to the public and includes, without limitation, trade
secrets, inventions, and information pertaining to the research, development,
purchasing, marketing, selling, accounting, licensing, business systems,
business techniques, customer lists, prospective customer lists, price lists,
business strategies and plans, pending patentable materials and/or designs,
design documentation, documentation of meetings, tests, and/or test standards,
manuals, or other information proprietary to the Company and not generally known
to the public and concerning the Company’s business that is of commercial value
to the Company, whether written or oral, or in document, electronic, computer,
or other form. For example, Confidential Information may be contained in the
Company’s customer lists, prospective customer lists, the particular needs and
requirements of customers or prospective customers, and the identity of
customers or prospective customers. Information shall be treated as Confidential
Information irrespective of its source and any information which is labeled or
marked as being “confidential” or a “trade secret” shall be presumed to be
Confidential Information.

4.2) Maintain in Confidence. Employee acknowledges that from time-to-time during
his employment with the Company, Employee will gain access to Confidential
Information.

 

3



--------------------------------------------------------------------------------

Employee shall hold such Confidential Information, including trade secrets
and/or data, in the strictest confidence, and shall at no time, without prior
written consent of the Company, directly or indirectly disclose, assign,
transfer, or convey such information, or communicate such information to others
or use it for the Employee’s own or another’s benefit. Without the prior written
consent of the Company, Employee shall not communicate Confidential Information
to a competitor of the Company or any other person or entity, including, but not
limited to, the press, other professionals, corporations, partnerships, or the
public, at any time during the Employee’s employment with the Company or at any
time after his termination of employment with the Company, regardless of the
reason for the Employee’s termination, whether voluntary or involuntary.
Employee further promises and agrees that he will faithfully abide by any rules,
policies, practices or procedures existing or which may be established by the
Company for insuring the confidentiality of the Confidential Information,
including, but not limited to, rules, policies, practices, or procedures:

(a) limiting access to authorized personnel;

(b) limiting copying of any writing, data or recording;

(c) requiring storage of property, documents or data in secure facilities
provided by the Company and limiting safe or vault lock combinations or keys to
authorized personnel; and/or

(d) checkout and return or other procedures promulgated by the Company from time
to time.

4.3) Return of Information. Upon termination of Employee’s employment with the
Company for any reason, whether voluntary or involuntary, or at any time upon
the Company’s request, Employee will return to the Company any and all written
or otherwise recorded form of all Confidential Information (and any copies
thereof) in his possession, custody, or control, including, but not limited to,
notebooks, memoranda, specifications, customer lists, prospective or potential
customer lists, or price lists. Employee will not take with him, upon leaving
the Company’s place of business or employment with the Company, any such
documents, data, writings, recordings, or reproduction in any form which may
have been entrusted to or obtained by him during the course of his employment or
to which he had access, possession, custody, or control, except with the
Company’s express written permission. In the event of termination of Employee’s
employment, whether voluntary or involuntary, or at any time upon the Company’s
request, Employee will deliver to the Company all Confidential Information in
recorded form in his possession, custody, or control, and shall also deliver any
and all property, devices, parts, mock-ups, and finished or unfinished machinery
or equipment in his possession, custody, or control which belongs to the
Company. Employee shall also deliver, upon termination of his employment,
whether voluntary or involuntary, or at any time upon the Company’s request, all
records, drawings, blueprints, notes, notebooks, memoranda, specifications, and
documents, in any form, which contain Confidential Information. In addition, if
Employee has used any personal computer, server, smartphone, cell phone, iphone,
ipad, email system or other personal electronic device to receive, store,
review, prepare or transmit any Company information, including but not limited
to Confidential information, Employee agrees to provide the Company with a
computer-

 

4



--------------------------------------------------------------------------------

useable copy of all such Confidential Information and then permanently delete
and expunge such Confidential Information from those systems, and further agrees
to provide the Company access to his system(s) as reasonably requested to verify
that the necessary copying and/or deletion is completed. Employee further agrees
that any property situated on Company’s premises and owned by Company is subject
to inspection by Company’s personnel at any time with or without notice.

ARTICLE 5.

COVENANT NOT TO COMPETE

5.1) Noncompetition and Nonsolicitation. In exchange for the Company’s covenants
under this Agreement, Employee expressly agrees that, during his employment with
the Company and for a period of two (2) years following termination of his
employment with the Company for any reason, whether voluntary or involuntary,
Employee shall not (except on behalf of the Company), directly or indirectly,
acting on behalf of himself or any other person, without the prior written
consent of the Company:

(a) own, manage, operate, control, be employed by, consult for, participate in,
or provide products or services of any kind to, any business, entity, or person
that is in competition with the Company or markets, sells, or provides products
or services that are the same as or similar to, or compete with, products or
services offered by the Company at the time;

(b) render any services, advice, or counsel, as an owner, employee,
representative, agent, independent contractor, consultant, or in any other
capacity, for any third party, if the rendering of such services, advice, or
counsel involves, may involve, requires, or is likely to result in the use or
disclosure by Employee of any Confidential Information;

(c) solicit, contact, take away, or interfere with, or attempt to solicit,
contact, take away, or interfere with, any of the Company’s customers or
potential customers with whom Employee (or other employees of Company under
Employee’s supervision) had contact during the one (1) year period immediately
preceding Employee’s termination date, for the purpose of offering to provide or
providing them with any products or services that are the same as or similar to,
or compete with, products or services offered by the Company at the time;

(d) solicit, contact, take away, or interfere with, or attempt to solicit,
contact, take away, or interfere with, any of the Company’s employees (working
with the Company at that time or at any time in the one (1) year prior to
Employee’s termination date) for the purpose of hiring them as an employee,
contractor, or consultant, or inducing them to leave their employment with the
Company; or

(e) solicit, contact, take away, or interfere with, or attempt to solicit,
contact, take away, or interfere with, any of the Company’s suppliers or vendors
(at that time or at any time in the one (1) year prior to Employee’s termination
date) for the purpose of inducing them to end or alter their relationship with
the Company.

 

5



--------------------------------------------------------------------------------

5.2) Understandings. Employee acknowledges and agrees that the Company informed
him, as part of the offer of employment and prior to his accepting employment
with the Company under the terms and conditions set forth in this Agreement,
that noncompetition and nonsolicitation agreements would be required as part of
the terms and conditions of his employment with the Company; that he has
carefully considered the restrictions contained in this Agreement and determined
that they are reasonable; that he signed and returned this Agreement to the
Company prior to commencing his duties and responsibilities of employment under
the terms of this Agreement; that the restrictions in this Agreement will not
unduly restrict him in securing other suitable employment in the event of his
termination from the Company; and that employment under the terms of this
Agreement amounts to valuable consideration, to which Employee would not
otherwise be entitled, to support enforcement of the restrictive covenants
contained in this Agreement.

ARTICLE 6.

INVENTIONS

6.1) Definition of Invention. For purposes of this Agreement, the term
“Invention” means ideas, discoveries, and improvements, whether or not shown or
described in writing or reduced to practice, and whether patentable or not,
relating to any of the Company’s present or future sales, research, or other
business activities, or reasonably foreseeable business interests of the
Company.

6.2) Disclosure. Employee shall promptly and fully disclose to the Company and
will hold in trust for the Company’s sole right and benefit, any Invention which
the Employee, during the period of his employment, makes, conceives, or reduces
to practice or causes to be made, conceived, or reduced to practice, either
alone or in conjunction with others that:

(a) relates to any subject matter pertaining to Employee’s employment;

(b) relates to or is directly or indirectly connected with the business,
products, projects, or Confidential Information of the Company; or

(c) involves the use of any time, material, or facility of the Company.

6.3) Work-For-Hire; Assignment of Ownership. Employee acknowledges that, by
reason of being employed by the Company at the relevant times, to the extent
permitted by law, all of the Inventions consisting of copyrightable subject
matter shall be deemed “work made for hire” as defined in 17 U.S.C. § 101, in
which copyrights are therefore owned by the Company. In addition, Employee
hereby assigns to the Company all of Employee’s right, title, and interest in
and to all Inventions described in Section 6.1, and, upon the Company’s request,
Employee shall execute, verify, and deliver to the Company such documents
including, without limitation, assignments and applications for patents, and
shall perform such other acts, including, without limitation, appearing as a
witness in any action brought in connection with this Agreement that is
necessary to enable the Company to obtain the sole right, title, and benefit to
all such Inventions.

 

6



--------------------------------------------------------------------------------

6.4) Excluded Inventions. Employee is hereby notified that the above agreement
to assign Inventions to the Company does not apply to any invention for which no
equipment, supplies, facility, or Confidential Information of the Company was
used, and which was developed entirely on Employee’s own time, and (a) which
does not relate (i) directly to the businesses of the Company or (ii) to the
Company’s actual or demonstrably anticipated research or development, or
(b) which does not result from any work performed by Employee for the Company.

6.5) Prior Inventions. Attached to this Agreement and initialed by both parties
is a list of all of the Inventions, by description, if any, in which Employee
possesses any right, title, or interest prior to commencement of his employment
with the Company, which are not subject to the terms of this Agreement.

ARTICLE 7.

TERMINATION

7.1) Events of Termination. Employee’s employment shall terminate as follows:

 

  (a) By mutual written agreement of the parties.

 

  (b) By Employee or the Company upon written notice to the other.

 

  (c) By the Company for Cause. For purposes of this Agreement, “Cause” means
(i) material nonperformance of Employee’s duties and responsibilities hereunder
for reasons other than disability; (ii) commission of acts chargeable as a
felony or other lesser crime having as its predicate element fraud, dishonesty,
or misappropriation of the Company’s property; and (iii) willful violation of
any provision of Articles 4, 5 and 6 hereof.

 

  (d) Upon the death of Employee.

 

  (e) Upon the occurrence of physical or mental disability of Employee to such
an extent that Employee is unable to carry on the essential functions of
Employee’s position, with or without reasonable accommodation, and such
inability continues for a period of three months or such other period as may be
required by applicable law. Nothing in this paragraph (e) shall limit the right
of either Party to terminate Employee’s employment under one of the other
provisions of this Section 7.1.

7.2) Payment Upon Termination for Change in Control. If there is a Change in
Control, as defined below, and Employee’s employment is terminated upon
consummation of such Change in Control and Employee has less than twelve
(12) months of employment before the expiration of the then current Term,
Employee will be paid an amount equal to one (1) year of his then-current Base
Annual Salary (hereinafter referred to as the “CIC Severance

 

7



--------------------------------------------------------------------------------

Payment”); provided, however, that Employee shall be entitled to the CIC
Severance Payment set forth in this Section 7.2 only if he executes, does not
rescind, and fully complies with a release agreement in a form supplied by the
Company, which will include, but not be limited to, a comprehensive release of
claims against the Company and all of its subsidiaries and related companies and
its/their directors, officers, employees and all related parties, in their
official and individual capacities; provided, however, that the release will not
include amounts owed under any deferred compensation program or any worker’s
compensation claims. “Change in Control” shall mean the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
events in subsections (a) through (c) below. For purposes of this definition, a
person, entity or group shall be deemed to “Own,” to have “Owned,” to be the
“Owner” of, or to have acquired “Ownership” of securities if such person, entity
or group directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares voting power, which
includes the power to vote or to direct the voting, with respect to such
securities.

 

  (a) Any person, entity or group becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (i) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other person, entity or group from the Company in a transaction
or series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any person, entity or group
(the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting securities by the Company,
and after such share acquisition, the Subject Person becomes the Owner of any
additional voting securities that, assuming the repurchase or other acquisition
had not occurred, increases the percentage of the then outstanding voting
securities Owned by the Subject Person over the designated percentage threshold,
then a Change in Control shall be deemed to occur;

 

  (b) There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (i) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (ii) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction; or

 

8



--------------------------------------------------------------------------------

  (c) There is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the total gross value of the consolidated assets
of the Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of total gross value of the consolidated
assets of the Company and its subsidiaries to an entity, more than fifty percent
(50%) of the combined voting power of the voting securities of which are Owned
by stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition (for purposes of this section,
“gross value” means the value of the assets of the Company or the value of the
assets being disposed of, as the case may be, determined without regard to any
liabilities associated with such assets).

For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company. To the extent required, the determination
of whether a Change in Control has occurred shall be made in accordance with
Internal Revenue Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder.

If termination occurs for any reason other than as specified in this Paragraph
7.2, Employee shall not be entitled to any severance pay or benefits and all
compensation and benefits shall terminate as of the termination date.

 

9



--------------------------------------------------------------------------------

7.3) Payment Upon Certain Terminations. Upon (i) termination of Employee’s
employment other than by the Company for Cause as defined in Section 7.1(c) or
upon Employee’s death or disability as provided in Sections 7.1(d) and (e), or
(ii) Employee’s resignation for Good Reason, as defined below, Employee will be
paid an amount equal to one (1) year of his then-current base annual salary (but
not any cash or incentive bonus) (hereinafter referred to as the “Termination
Severance Payment”); provided, however, that Employee shall be entitled to the
Termination Severance Payment set forth in this Section 7.3 only if he executes,
does not rescind, and fully complies with a release agreement in a form supplied
by the Company, which will include, but not be limited to, a comprehensive
release of claims against the Company and its directors, officers, employees and
all related parties, in their official and individual capacities; provided,
however, that the release will not include amounts owed under any deferred
compensation program or any worker’s compensation claims. As used in this
Agreement, “Good Reason” means a good faith determination by Employee that any
one or more of the following events have occurred; provided, however, that such
event shall not constitute “Good Reason” if Employee has expressly consented to
such event in writing or if Employee fails to provide written notice of his
decision to terminate within sixty (60) calendar days of the occurrence of such
event:

A. A change in Employee’s reporting responsibilities, titles or offices, or any
removal of Employee from any of such positions, which has the effect of
diminishing Employee’s responsibility or authority;

B. A material reduction by the Company in Employee’s total compensation from
that provided to him under this Agreement;

C. A requirement imposed by the Company on Employee that results in Employee
being based at a location that is outside a fifty (50) mile radius of the
Company; or

D. The existence of physical working conditions or requirements that a
reasonable person in Employee’s position would find to be intolerable; provided,
however, that the Company has received written notice of such “intolerable”
conditions and the Company has failed within thirty (30) calendar days after
receipt of such notice to cure or otherwise appropriately address such
“intolerable” conditions. Termination for “Good Reason” shall not include
Employee’s termination as a result of death, disability, retirement or a
termination for any reason other than the events specified in clauses
(A) through (D) in this Section 7.3.

7.4) Timing of Cash Severance Payment. Any cash payments pursuant to Section 7.2
or 7.3 will be paid to Employee monthly over the course of a one-year period
beginning after expiration of any applicable rescission periods set forth in the
required release agreement; provided, however, that notwithstanding anything in
this Agreement to the contrary, if any of the payments described in Section 7.2
or 7.3 are subject to the requirements of Code Section 409A and the Company
determines that Employee is a “specified employee” as defined in Code
Section 409A as of the date of Employee’s termination of employment, such
payments will not be paid or commence earlier than the first day of the seventh
month following the date of Employee’s termination of employment and on such
date any amounts that would have been paid during the first six months following
the termination but for operation of this proviso will be paid in one lump sum
with the remaining payments made monthly over the remainder of the specified
one-year period. In addition, all payments made to Employee pursuant to
Section 7.2 or 7.3 will be reduced by amounts (A) required to be withheld in
accordance with federal, state and local laws and regulations in effect at the
time of payment, or (B) owed to the Company by Employee for any amounts
advanced, loaned or misappropriated. Such offset will be made in the manner
permitted by and will be subject to the limitations of all applicable laws,
including but not limited to Code Section 409A, and the regulations, notices and
other guidance of general applicability issued thereunder.

7.5) No Other Payments. Except as provided in Section 7.2 and 7.3, including but
not limited to if Employee is terminated with Cause or voluntarily terminates
his employment at any time without Good Reason, Employee will not be entitled to
any compensation or benefits other than that which was due to him as of the date
of termination, regardless of any claim by Employee for compensation, salary,
bonus, severance benefits or other payments.

 

10



--------------------------------------------------------------------------------

7.6) Records and Files. Upon the termination of Employee’s employment,
possession of each corporate file and record shall be retained by the Company,
and Employee or his heirs, assigns and legal representatives shall have no right
whatsoever in any such material, information or property.

ARTICLE 8.

ARBITRATION

8.1) Arbitration. Except for any actions related to Employee’s obligations under
Articles 4, 5 and/or 6 of this Agreement, any dispute arising out of or relating
to (a) this Agreement or the alleged breach of it, or the making of this
Agreement, including claims of fraud in the inducement, or (b) Employee’s
employment and/or termination of employment with Company including, but not
limited to, any and all disputes, claims or controversies relating to
discrimination, harassment, retaliation, wrongful discharge, and any and all
other claims of any type under any federal or state constitution or any federal,
state, or local statutory or common law shall be discussed between the disputing
parties in a good faith effort to arrive at a mutual settlement of any such
controversy. If, notwithstanding, such dispute cannot be resolved, such dispute
shall be settled by binding arbitration. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall be a retired state or federal judge or an attorney who has
practiced securities or business litigation for at least 10 years. If the
parties cannot agree on an arbitrator within 20 calendar days, any party may
request that the chief judge of the District Court for Hennepin County,
Minnesota, select an arbitrator. Arbitration will be conducted pursuant to the
provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement, but without submission of the dispute to such
Association. Limited civil discovery shall be permitted for the production of
documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota. This agreement to arbitrate does not include worker’s
compensation claims, claims for unemployment compensation, or any injunctive or
other relief to which the Company may be entitled in accordance with Section 9.3
hereof.

ARTICLE 9.

MISCELLANEOUS

9.1) Governing Law and Forum. The validity, enforceability, construction and
interpretation of this Agreement shall be governed by the laws of the State of
Minnesota. The Company and Employee hereby consent to the exclusive jurisdiction
for any claims under this Agreement in Hennepin County District Court or the
United States District Court for Minnesota.

9.2) Severability. If any term of this Agreement is deemed unenforceable, void,
voidable, or illegal, such unenforceable, void, voidable, or illegal term shall
be deemed severable

 

11



--------------------------------------------------------------------------------

from all other terms of this Agreement, which shall continue in full force and
effect and the Company and Employee expressly acknowledge that a court of
competent jurisdiction may, at the Company’s request, modify and thereafter
enforce any of the terms, conditions, and covenants contained in this Agreement.

9.3) Certain Remedies. The parties acknowledge and agree that the Company will
suffer irreparable harm if Employee breaches any of the covenants in Articles 4,
5 and/or 6 hereof. Accordingly, the Company shall be entitled, in addition to
any other right and remedy it may have, at law or equity, to a temporary
restraining order and/or injunction, without the posting of bond or other
security, enjoining or restraining Employee from any violation of such Articles,
and Employee hereby consents to the Company’s right to seek the issuance of such
injunction. The prevailing party in any such litigation shall be entitled to
recover reasonable attorneys’ fees, costs and expenses incurred therein. The
Company and Employee hereby specifically waive any right to a jury trial that
may apply to the recovery of reasonable attorneys’ fees and other costs and
expenses.

9.4) Survival. The parties agree that Articles 4, 5, 6 and 9 hereof shall
survive termination of this Agreement and termination of Employee’s employment
for any reason.

9.5) Notification of Restrictive Covenants. Employee authorizes the Company to
notify third parties (including, but not limited to, the Company’s clients and
competitors) of the terms of Articles 4, 5 and 6 hereof and Employee’s
responsibilities hereunder.

9.6) Modifications. This Agreement may not be changed or terminated orally.
Except as provided in Section 9.9 hereof, no modification, termination, or
attempted waiver of any of the provisions of this Agreement shall be valid
unless in writing signed by the party against whom the same is sought to be
enforced.

9.7) Waiver. The waiver by any party of the breach or nonperformance of any
provision of this Agreement by the other party will not operate or be construed
as a waiver of any future breach or nonperformance under any provision of this
Agreement or any similar agreement with any other employee.

9.8) Notices. Any and all notices referred to herein shall be deemed properly
given only if in writing and delivered personally or sent postage prepaid, by
certified mail, return receipt requested, as follows:

 

  (a) To the Company by notice to the CEO at the following address:

Charles Kummeth, CEO

Techne Corporation

614 McKinley Place NE

Minneapolis, MN 55413

 

12



--------------------------------------------------------------------------------

  (b) To Employee at his home address as it then appears on the records of the
Company, it being the duty of Employee to keep the Company informed of his
current home address at all times.

The date on which notice to the Company or Employee shall be deemed to have been
given if mailed as provided above shall be the date on the certified mail return
receipt. Personal delivery to Employee shall be deemed to have occurred on the
date notice was delivered to Employee personally, or deposited in a mail box or
slot at Employee’s residence by a representative of the Company or any messenger
or delivery service.

9.9) Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, if the severance payment described in this Agreement is subject to the
requirements of Section 409A of the Internal Revenue Code (the “Code”), and if
the Company determines that Employee is a “specified employee” as defined in
Code Section 409A as of the date of Employee’s termination of employment (which
will have the same meaning as “separation from service” as defined in Code
Section 409A), such payment shall not be paid or commence earlier than the first
day of the seventh month following the date of Employee’s termination of
employment. In addition, notwithstanding anything in this Agreement to the
contrary, the Company expressly reserves the right to amend this Agreement
without Employee’s consent to the extent necessary to comply with Code
Section 409A, as it may be amended from time to time, and the regulations,
notices and other guidance of general applicability issued thereunder.
Notwithstanding the foregoing, Employee understands and agrees that the Company
shall have no obligation to reimburse him for any income, employment or excise
tax imposed on Employee by Code Section 409A in relation to any severance
payment or otherwise.

9.10) Binding Effect. The breach by the Company of any other agreement or
instrument between the Company and Employee shall not excuse or waive Employee’s
performance under, or compliance with, this Agreement. This Agreement shall be
assignable by the Company and shall be binding upon and inure to the benefit of
Company, its successors and assigns. The rights of Employee hereunder are
personal and may not be assigned or transferred except as may be agreed to in
writing by the Company.

9.11) Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties relating to the employment of Employee by the
Company or Novus Biologicals, LLC, whether oral or written, including but not
limited to the Employment Agreement between Employee and Novus Biologicals, LLC
dated November 28, 2012 (the “Novus Employment Agreement”). Without limiting the
generality of the foregoing, by entering into this Agreement, Employee
specifically releases and waives any right to any severance or other benefits to
which he might have been entitled under the Novus Employment Agreement.

9.12) Counterparts. More than one counterpart of this Agreement may be executed
by the parties hereto, and each fully executed counterpart shall be deemed an
original.

 

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement and caused it to be
effective as of the day and year first above written.

 

TECHNE CORPORATION By:   /s/ Charles R. Kummeth Name:   Charles R. Kummeth
Title:   Chief Executive Officer

 

EMPLOYEE /s/ David Eansor David Eansor

[Signature Page to Eansor Employment and Noncompetition Agreement]

 

14